[ING STATIONERY] December 20, 2010 United States Securities and Exchange Commission treet N.E., Room 1580 Washington, DC 20549 Re: File Nos. 333-57218; 811-05626 Prospectus Name: ING SmartDesign Variable Annuity Dear Commissioners: Please be advised that in lieu of filing copies of the ING SmartDesign Variable Annuity Prospectus and Statement of Additional Information under Rule 497(c) of the Securities Act of 1933 (the “1933 Act”) for certain deferred combination variable and fixed annuity contracts, we hereby certify the following pursuant to Rule 497(j) of the 1933 Act: The form of the Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) of the 1933 Act would not have differed from that contained in the most recent registration statement or amendment; and The text of the most recent registration statement or amendment has been filed electronically. Please do not hesitate to contact me should you have any questions or comments. Sincerely, /s/ Nicholas Morinigo Nicholas Morinigo Counsel ING USA Annuity and Life Insurance Company 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: 610-425-3447 Fax: 610-425-3520
